Citation Nr: 1509345	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for psychiatric disability to include schizophrenia.  

2.  Entitlement to service connection for psychiatric disability to include schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned at a Travel Board hearing in January 2015.

The issue of service connection for psychiatric disability to include schizophrenia addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1966, the RO denied service connection for schizophrenic reaction, undifferentiated type.  The Veteran did not appeal.

2.  In a January 1968 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of service connection for a psychiatric disability.  The Veteran did not appeal.

3.  Evidence submitted since the RO's January 1968 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's October 1966 rating decision which denied service connection for schizophrenic reaction, undifferentiated type, is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The RO's January 1968 rating decision which determined that new and material evidence had not been submitted to reopen the claim of service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has been received since the RO's January 1968 rating decision; thus, the claim of service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disability to include schizophrenia, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In an October 1966 rating decision, the RO denied service connection for schizophrenic reaction, undifferentiated type on the basis that it existed prior to service and was not aggravated therein.  A notice of disagreement was not received within the subsequent one-year period.  Therefore, the RO's October 1966 rating decision is final.  38 U.S.C.A. § 7105.  Thereafter, in a January 1968 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  A notice of disagreement was not received within the subsequent one-year period.  A letter was submitted by the Veteran's mother, indicating that it was a "notice of disagreement," but there was no signature of the Veteran in that letter.  Thus, a notice of disagreement was not received from him.  Therefore, the RO's January 1968 rating decision is final.  38 U.S.C.A. § 7105.

In January 1976, the Veteran sought to reopen his claim of service connection for a psychiatric disability.  The additional evidence which was added to the record included a statement from the Veteran's mother stating that the Veteran had a breakdown during service.  In addition, medical evidence was received.  A letter from Dr. F.P.M. was received in February 1968 which stated the following:

This is to certify that I cared for [the Veteran] at the Broward General Hospital from October 30, 1967 to December 8, 1967 when he was discharged to his parents.  Although he had received some psychiatric counseling before his entrance into the service, he became seriously sick with mental illness while on duty which necessitated his discharge from the service with a diagnosis of schizophrenic reaction, chronic undifferentiated type, he recovered sufficiently to carry on a fairly normal existence at home and attend Broward Junior College in Ft Lauderdale, but had a relapse which necessitated hospitalization as mentioned above.  I feel his condition was aggravated by duty in the Armed Forces and that he should be entitled to some compensation.

(The clinical records dating October to December 1967 from Broward General Hospital reflecting that treatment were also of record).  The Veteran was examined by VA in April 1968, but no medical opinion regarding the etiology of his psychiatric disability was provided.  A January 1976 statement of Dr. M.W. was received which related the Veteran's psychiatric disability to service.

For unknown reasons, the RO issued a statement of the case (SOC) in May 1976 which indicated that the October 1966 decision had been appealed; however, there was no appeal.  Further, there was no mention in the SOC of the subsequent January 1968 final decision.  Thus, this SOC document appears to have been issued in error and was not in accordance with the record.  Nonetheless, the Board notes that the January 1976 claim of the Veteran remained pending and unadjudicated until the more recent May 2009 claim was received and a rating decision (December 2009) was promulgated.

With regard to the last final decision of record dated in January 1968, prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final January 1968 decision, evidence has been added to the record, as noted.  For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, there are two medical opinions which related schizophrenia to service and supporting lay evidence as well.  Thus, new and material evidence has been received since the RO's January 1968 decision; therefore, the claim of service connection for a psychiatric disability to include schizophrenia is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received sufficient to reopen the claim of service connection for a psychiatric disability to include schizophrenia and to this extent only, the appeal is granted.  


REMAND

A review of the record as well as the Veteran's testimony reveals that the Veteran's treatment records from Broward General Hospital which predated service are not of record and should be obtained, if possible, to be considered in the context of whether a psychiatric disorder existed prior to service.  After service, the Veteran reported treatment from Dr. M.W., and while the Board has a copy of a January 1976 letter, there are no supporting clinical records available.  The Veteran was unsure if this physician is deceased; however, an attempt should be made to secure the records.  There is no VA opinion in this case, as such, the Board finds that an opinion should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an updated VCAA letter addressing service connection on the merits.  

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Veteran's psychiatric hospitalizations prior to service to include treatment at Broward General Hospital, dated from 1962 through March 1965.  Also, Dr. M.W.'s records should be secured.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  

3.  After the requested records have been secured (if possible), obtain a VA medical opinion.  If it is deemed that an examination is necessary, it should be so scheduled.  The examiner should review the record.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (medically undebatable) evidence that the Veteran had a psychiatric defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding and address whether he specifically had schizophrenic reaction or schizophrenia.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed psychiatric disorder;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting psychiatric disorder increased in severity (worsened) in service;

(c) If the preexisting psychiatric defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (medically undebatable) evidence that the increase in severity during service was due to the natural progress of the psychiatric disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a psychiatric defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a psychiatric disorder to include schizophrenia and an adjustment disorder, that had its onset in, or is otherwise etiologically related, to his military service, or was present within one year of service discharge.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached, including a discussion of the opinions of Drs. F.P.M. and M.W., as well as the statement from the Veteran's mother.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


